Citation Nr: 0604615	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder 
as secondary to the service-connected lumbosacral strain.

2.  Entitlement to a disability rating in excess of 10 
percent for left lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1967.

This appeal arises before the Board of Veterans Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida (RO).  

The Board notes that in March 2005, the veteran elected to 
withdraw his request for a Video Hearing in accordance with 
applicable law.  See 38 C.F.R. §§ 20.704(e) (2005).

The issue of whether the veteran is entitled to a disability 
evaluation in excess of 10 percent for left lumbosacral 
strain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is competent medical evidence of record showing 
that the veteran's dysthymic disorder is secondary to the 
service-connected lumbosacral strain.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the veteran's 
dysthymic disorder is secondary to the service-connected 
lumbosacral strain.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim 
seeking entitlement to service connection for dysthymic 
disorder.  Service medical records, VA examination reports, 
private medical records and lay statements have been 
associated with the record.  The VA satisfied its duty to 
notify by means of VCAA letters dated May 2002 and a May 2003 
statement of the case (SOC).  Specifically, the appellant was 
advised by VA of the information required to substantiate the 
claim on appeal, what evidence VA had obtained, and of his 
and VA's respective duties for obtaining evidence.  

Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities 
are presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Additionally, service connection may be granted for 
a disorder found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

During an August 2001 VA examination, the veteran told the 
examiner he took depression medication for anger management.  
The veteran also told the examiner his back pain had grown 
worse.  The examiner noted in his report that the veteran had 
taken a Magnetic Resonance Imaging (MRI) test which showed 
the veteran had a small right paracentral herniated disk with 
impinging of the central thecal sac at L3/L4 and a moderate 
canal impingement at L4/L5.  There were also diffuse 
degenerative changes of the lumbar spine including at L1, L2, 
and L4-L5.  The examiner noted that the veteran had been 
diagnosed with depression since 1996.  The examiner continued 
the veteran on Prozac for his depression.  

The veteran worked as a lineman electrician for Florida Power 
and Light from 1979 to October 2001.  Following a fall that 
injured his back in October 2001, the veteran was switched 
from lineman electrician to dispatcher.  

During a June 2002 VA psychiatric examination, the veteran 
complained of having depression as a result of his back 
injury.  The veteran noticed loss of sleep, irritability, 
anger, and mood swings.  The veteran stated that Prozac 
controlled a lot of the depression.  The examiner noted that 
the veteran's back pain "waxed and waned" through the years 
and led to feelings of despair.  In the examiner's opinion, 
the veteran's symptoms were clearly related to the pain and 
discomfort he was feeling as a result of the back injury he 
sustained in service.  The examiner diagnosed the veteran 
with a dysthymic disorder.

VA medical records received in May 2003 show the veteran was 
taking Prozac for depression before he fell at work in 2001.  
In fact, there is evidence in the record that the veteran had 
depression since 1996.  The Board finds the examiner's 
opinion to be persuasive.  In the absence of any medical 
evidence contradicting the opinion, the Board finds that the 
evidence is in favor of entitlement to service connection for 
dysthymic disorder as secondary to his service-connected 
lumbosacral strain.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for a dysthymic disorder as secondary to 
the service-connected lumbosacral strain is granted.


REMAND

In November 2005, the veteran advanced contentions to the 
effect that he had not been afforded a thorough examination 
of his spine, including having his claims file reviewed.  The 
Board notes that the duty to assist includes obtaining VA and 
non-VA medical records and providing a VA medical examination 
or a medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In this regard, there appears to be VA medical 
records missing from the claims file.  During the August 2001 
VA examination, the examiner noted treatment of the veteran 
since 1996.  However, the claims file included only VA 
medical records from September 2001 through February 2003.  
Also, in October 2001, the veteran had a back injury while at 
work.  It remains unclear whether VA has all of the medical 
records from the veteran's Workman's Compensation claim.

On remand, VA should ask the veteran to provide the names of 
every VA and non VA medical facility he has been treated at 
for back problems since August 2000.  Also, VA should request 
medical records from the Florida Power & Light that pertain 
to his Workman's Compensation claim.  Additionally, the 
veteran should be scheduled for orthopedic and neurologic 
examinations to ascertain the extent of his lumbar spine 
disability.  The Board reminds the veteran that the duty to 
assist is not a one-way street, and that he has a duty to 
cooperate, to include reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (2005); see also Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Board observes that the criteria relating to spinal 
disorders were amended effective September 23, 2002 and 
September 26, 2003.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002); 68 Fed. Reg. 54,454-58 (August 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004)).  On remand, the VA should 
consider all likely diagnostic codes for the veteran's lumbar 
spine disability, to include the old (pre-September 2002) and 
new rating criteria (September 2002 and September 2003).  
Further, paralysis of the sciatic nerve under the provisions 
of 38 C.F.R. § 4.124(a) (2005) and Diagnostic Code 8520 
(2005) should be considered.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA should ask the veteran to 
identify all VA and non VA healthcare 
providers who have treated him for low 
back disorder(s) from August 2000 to 
present, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
VA should attempt to obtain records from 
the health care provider(s) he identifies 
might still have records.  If records are 
unavailable, please have the provider so 
indicate.

2.  With any necessary authorization from 
the veteran, the VA should ask Florida 
Power & Light for copies of all medical 
records pertaining to the veteran's 
Workman's Compensation claim for a back 
injury incurred while working as a 
lineman electrician in October 2001.  If 
records are unavailable, please have the 
provider so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurologic examinations by examiner(s) 
who have not previously been involved in 
his care, to identify any disorder(s) of 
the spine, to include arthritis, with 
opinions as to the etiologies.  The 
claims file, this remand and treatment 
records must be available to, and 
reviewed by, the examiner(s) in 
connection with the examination, and the 
report should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination, 
nerve conduction studies, and range of 
motion studies expressed in degrees.  

The veteran should be afforded orthopedic 
and neurologic examinations to determine 
the nature and extent of the veteran's 
arthritis and degenerative disc disease 
of his lumbosacral strain.  If range of 
motion studies demonstrate any limitation 
of motion, the orthopedic examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
examiner(s) should specify any anatomical 
damage and describe any functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner(s) should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the examiner(s) 
should provide an opinion as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner(s) should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner(s) should 
provide individual and combined range of 
motion measurements of the thoracolumbar 
spine.  The examiner(s) also should 
indicate whether there is unfavorable or 
favorable ankylosis of the entire spine 
or the entire thoracolumbar spine; 
stiffness, pain (whether or not it 
radiates), or aching in the area of the 
spine affected by residuals of injury or 
disease; muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reverse lordosis, or abnormal 
kyphosis; localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour.  The examiner(s) should 
identify the underlying pathologic 
process causing any low back pain.    

The examiner(s) should indicate whether 
the veteran's lumbar spine disability, 
(1) is manifested by either slight, 
moderate, or severe limitation of motion; 
(2) is manifested by severe 
intervertebral disc syndrome having 
recurring attacks with intermittent 
relief; or (3) is manifested by 
pronounced intervertebral disc syndrome 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, and little intermittent relief; or 
(4) is manifested by moderate 
intervertebral disk syndrome with 
recurring attacks.  The examiner(s) 
should indicate whether the veteran's 
lumbosacral strain: (1) is severe and 
characterized by listing of whole spine 
to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion; (2) has muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position; or (3) has characteristic pain 
on motion.

Next, a peripheral nerves examiner should 
conduct nerve conduction studies of the 
veteran's extremities and review all 
pertinent medical records and the 
veteran's claims file, and after a 
thorough clinical examination, offer an 
opinion as to: whether the veteran has 
peripheral neuropathy, and whether under 
Diagnostic Code 8520, 38 C.F.R. 
§ 4.124(a), the veteran has complete 
paralysis of the sciatic nerve, 
incomplete paralysis but severe with 
marked muscular atrophy, moderately 
severe paralysis, moderate paralysis, 
mild paralysis, or no paralysis.  If the 
veteran does have paralysis the examiner 
should answer whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder (1) is 
etiologically related to the veteran's 
period of active duty or (2) is 
proximately due to, or the result of, the 
veteran's service-connected lumbar spine 
disability, including on the basis of 
aggravation.  

If the veteran has degenerative disc 
disease of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected lumbar spine disability.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by VA on remand.  In particular, 
VA's review should include consideration 
of the provisions of the former and 
current spine rating criteria; and all 
applicable diagnostic codes under 
38 C.F.R. § 4.71a and the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59 
(2005) for the veteran's lumbosacral 
strain disability, as well as 38 C.F.R. 
§ 4.124(a) (2005).  If any determination 
remains adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the appellant's claim.  No 
action by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


